DETAILED ACTION
In view of the Appeal Brief filed on June 24th, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BORIS GORNEY/             Supervisory Patent Examiner, Art Unit 2147                                                                                                                                                                                           

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to the Appeal Brief
	In view of the arguments set forth in the Appeal Brief, June 24th, 2022, and the accompanying extrinsic definitions as were cited in the Appeal Brief, the rejection is withdrawn and new grounds of rejection is set forth below.
	As to the claim interpretation of the term “container”, see the Appeal Brief, page 13: “…the term container means a self-contained software package, such as but clearly not limited to Docker…”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-10, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Walther et al., US 10,599,546 in view of Subramaniyan et al., US 2018/0121183



Regarding Claim 1
Walther teaches: 
	A method for performing an electronic simulation of an autonomous vehicle, the method comprising: (Walther, abstract, teaches a system for “autonomous vehicle testing” wherein figure 1 shows that this includes a “simulation system” and further see col. 3, lines 20-30 which clarifies “The systems and methods of the present disclosure provide improved systems and methods for managing and implementing these autonomous vehicle tests. For instance, a user can configure a test by creating a testing environment (e.g., simulated environment, test track environment, etc.) in which an autonomous vehicle ( e.g., simulated vehicle, real vehicle, etc.) will operate in accordance with the autonomous vehicle computing system.”)
	receiving a system under test from a user, the system under test comprising a component of an autonomous vehicle; (Walther, col. 3, lines 20-35: “For instance,
a user can configure a test by creating a testing environment (e.g., simulated environment, test track environment, etc.) in which an autonomous vehicle ( e.g., simulated vehicle, real vehicle, etc.) will operate in accordance with the autonomous vehicle computing system. A testing system can acquire data indicative of the test and determine a corresponding testing scenario as well as one or more autonomous vehicle capabilities that are evaluated by the test [example of a system under test received from a user]. An autonomous vehicle capability can include a function, feature, behavior, etc. of the autonomous vehicle and its autonomy stack (e.g., that is being examined by the test)” 
receiving a pass/fail condition from the user; (Walther, col. 8, lines 35-45 teaches: “Additionally or alternatively, the 40 testing system can label (e.g., based on user input) a test (e.g., test variation) and/or a testing scenario as in-scope or out-of-scope. An in-scope test (and/or a testing scenario) can designate a test (and/or a testing scenario) that the autonomous vehicle computing system ( e.g., the tested software) is 45 expected to pass. An out-of-scope test (and/or a testing scenario) can designate a test ( and/or a testing scenario) that the autonomous vehicle computing system ( e.g., the tested software) is not expected to pass.”)
receiving an indication of a variable parameter from the user; (Walther, col. 4 line 30 to col. 5 line 15: teaches “For example, a user can specify (e.g., via one or more user input devices) various characteristics of the simulated environment that include, for example: a general type of geographic area for the simulated environment ( e.g., 45 highway, urban, rural, etc.); a specific geographic area for the simulated environment ( e.g., beltway of City A, downtown of City B, countryside of County C, intersection of Street D and E in City F, etc.);...” and so on – these are examples of variable parameters indicated by the user) 
determining a plurality of values of the variable parameter; (Walther, col. 7, lines 35-65: “In some implementations, the testing system can determine a testing scenario that corresponds to a test based at least in part on user input… For example, the user can provide user input ( e.g., via the user interface) indicating one or more testing parameters ( e.g., four way intersection, two objects) and the testing system can generate a new testing scenario based at least in part on such user input… Additionally or alternatively, the testing system can automatically determine which testing scenario corresponds to a test.” 
and see col. 18, lines 30-65 for more clarification: “The testing system 100 can determine that the one or more autonomous vehicle capabilities 116 are tested by the test 106 based at least in part on the data indicative of the user 35 input 402 ( e.g., because such capabilities are selected by the user 108)… Returning to FIG. 1, the testing system 100 (e.g., the test management system 118) can determine a testing scenario 124 that corresponds to the test 106. A testing scenario 124 40 can be a situation used to test the one or more autonomous vehicle capabilities 116. The testing scenario 124 can indicate one or more testing parameters of a test 106 such as, for example: the type of geographic area represented in the testing environment (e.g., intersection, highway, cul-de-sac, 45 dead end, etc.), features of the geographic area (e.g., train tracks, obstructions, etc.);”
	to clarify on there being a plurality of values that were determined: see figures 4-6 there is a plurality of “Scenarios”, e.g. “164 scenarios” for each of the “capabilities” such as “Parallel Parking” (fig. 4), wherein for each of these “Scenarios” sets there are a plurality of “Test Variations”, e.g. “Left [turn] at 4-way intersection – 2 actors”  to clarify, see col. 3, lines 35-50: “…An individual test can be a variation of the testing scenario that evaluates the one or more autonomous vehicle capabilities….” – i.e. there was a plurality of values determined for a plurality of variable parameters – each variation of each test scenario is associated with a subset of a plurality values for at least one of Walther’s parameters; and each scenario is also associated with a subset of values of at least one of Walther variable parameter (e.g. “Left [turn] at 4-way intersection – 2 actors” as per figure 5)
	create a respective system under test [simulation] for each of the plurality of values; create a respective …a simulation engine for each of the plurality of values, each simulation engine … linked to a respective system under test [simulation]; (Walther, col. 14, lines 45 to col. 15, line 45: “In some implementations, a test 106 can be based on a full simulation. For such sim-based testing, the testing system 100 can create a simulated environment [by a simulation engine] in which a simulated autonomous vehicle operates [example of a simulated system under test, see Walther col. 3, lines 20-35 for clarification] ( e.g., as controlled by the autonomous vehicle computing system 104)… In a full simulation testing, the autonomous vehicle computing system 104 can be configured to control a [created] simulated autonomous vehicle within the [created] simulated testing environment. For example, simulation system 102 can include various components and subsystems to help run the tests within the simulated testing environment” 
to clarify on each created simulation environment being for each of the plurality of values, see col. 18, lines 35-40: “Returning to FIG. 1, the testing system 100 (e.g., the test management system 118) can determine a testing scenario 124 that corresponds to the test 106…”- i.e., each test scenario/variation corresponds to a single a test, and there are a plurality of testing scenarios and test scenario variations in Walther that were simulated (e.g. figures 4-6) each associated with subsets of the plurality of values for the various variable parameters of Walther, as cited above
	to provide an example of what may be tested: see col. 22, lines 30-65; and to provide an example of the simulation environment that was created: col. 6, lines 20-30: “For example, in the event that the testing environment includes a traffic dense highway with objects (e.g., simulated vehicles) at 25 various slow speeds and stopped positions”
	to clarify on the link, see Walther, col. 14, lines 45 to col. 15, line 45 “a  simulated autonomous vehicle within the simulated testing environment” which is an example of these being linked– e.g. figure 1 of Walther, in addition to this, also see Walther, col. 7 – col. 8, the paragraph split between the columns: “The testing system can associate data indicative of the test with data indicative of the one or more autonomous vehicle capabilities that are tested by the test and data indicative of the testing scenario…The testing system can associate this test with the autonomous vehicle capability of "performing a left turn" and a testing scenario of "four-way intersection, with two moving objects," such that data 20 indicative of the test is linked to (and/or otherwise associated with) data indicative of the autonomous vehicle capability and data indicative of the testing scenario”
	performing, with the simulation [engine], a respective simulation for each of the plurality of values; determining, for each of the respective simulations, whether the simulation passed or failed the pass/fail condition; (Walther, as cited above teaches this – first, see col. 14, lines 45 to col. 15, line 45: “In some implementations, a test 106 can be based on a full simulation…” wherein as per at least col. 18, lines 35-40 each test corresponds to a testing scenario/variation of a scenario  - i.e. a plurality of simulations are performed for each of the plurality of values 
 and then see figures 4-6, as were cited above, wherein this shows that for the various capabilities being tested there are a plurality of “scenarios”, and for each of these there is a plurality of “test variations”,  wherein some of these “PASS” and others have “FAILED” out of the plurality of tests/simulations performed (see figure 5), e.g. figure 6 shows the “List of Test Runs/Test Results” for a subset of the simulations that were performed, viewed according to “PASSING RATE” 
	and outputting, to the user, a result of the respective simulations. (Walther, figures 5-6 provide examples of interfaces that output the “results” of the simulations to the users)

Walther does not explicitly teach:
	… container instance…

Subramaniyan teaches:
… container instance… (Subramaniyan, ¶ 51: “... In some embodiments the container module 234 may wrap each analytic model 236 in a complete filesystem that may contain everything needed to run the model (e.g., code, runtime, system tools, system libraries, and anything that may be installed on a server) [example of a container]. In one or more embodiments, the complete filesystem may be referred to as an Application Programming Interface (API) wrapper 201. In one or more embodiments, the analytic model 236 may be formed from one or more component- or sub-models, as described further below. Each of the model and component models may have its own API wrapper 201. The inventors note that containerizing the model [e.g. Walther’s simulations/models] may allow the model to run the same, regardless of the environment; and may also allow the components of the model, and the model itself, to run independently such that if one component of the model fails, the whole model does not fail… While Docker containers may be described herein, any other suitable containers may be used (e.g., springboot, NodeJS, Angular JS, cloud foundry, etc.)”, e.g. see Subramaniyan figure 3B which shows the various “Component Model[s]” and their associated “API Wrapper”, including the description of figure 3B including ¶ 81

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Walther on “Systems and methods for autonomous vehicle testing are provided…” (Walther, abstract) wherein this includes “full simulation”  (Walther, col. 14, last paragraph) with the teachings Subramaniyan on “containerization” of a “model” and the “components of the model” (Subramaniyan, ¶ 51).
The motivation to combine would have been that “The inventors note that containerizing the model may allow the model to run the same, regardless of the environment; and may also allow the components of the model, and the model itself, to run independently such that if one component of the model fails, the whole model does not fail. The inventors further note that containerization may also contribute to resilience toward failures of the underlying infrastructure. For example, if the hardware (physical or virtual) that the container is running on fails while the task is being executed, the system may restart the same container on a different computer node to allow the task to complete.” (Subramaniyan, ¶ 51). 


Regarding Claim 2
Walther, in view of Subramaniyan, teaches: 
	The method of claim 1, wherein the system under test is a sensor, and each simulation engine container instance comprises a body of the autonomous vehicle, one or more performance characteristics of the autonomous vehicle, and a scene, the scene comprising a roadway. (First, see Subramaniyan as cited above including ¶ 51 for the usage of containers
	As to the system under test being a sensor, see Walther,  col. 3, lines 20-35: “… A testing system can acquire data indicative of the test and determine a corresponding testing scenario as well as one or more autonomous vehicle capabilities that are evaluated by the test. An autonomous vehicle capability can include a function, feature, behavior, etc. of the autonomous vehicle and its autonomy stack (e.g., that is being examined by the test)” – and see col. 19, lines 20-30: “…Additionally, or alternatively, the autonomous vehicle can acquire sensor data via one or more sensors ( e.g., onboard the autonomous vehicle) associated with the surrounding environment of the real-world before, during, and/or after the real-world scenario occurs...” – a skilled person would have inferred/found obvious that one of the tested capabilities of Walther would have been the “sensors” such as the ones “onboard the autonomous vehicle” –  e.g. such as part of the evaluation described in col. 9, lines 15-25: “The testing system can evaluate the feedback data to determine whether the autonomous 20 vehicle computing system properly perceived its testing environment, predicted object motion, appropriately planned vehicle motion, and satisfactorily performed the tested capabilities” 
for the body and performance characteristics: figure 1 also shows a “vehicle dynamics” simulation wherein “In some implementations, the simulated vehicle dynamics system 114 can be programmed to take into account certain dynamics of a vehicle [performance characteristics]. This can include, for example, processing delays, vehicle structural forces, travel surface 15 friction, and/or other factors to better simulate the implementation of a motion plan on a real autonomous vehicle” (col. 16, lines 5-20) wherein a skilled person would have inferred that the performance characteristics were a function of the “type of the simulated autonomous vehicle ( e.g., sedan, sport utility, etc.); a geometry of the simulated autonomous vehicle (e.g., shape, size etc.)” (col 15., lines 5-15 and col. 4, line 60 to col. 5 line 5) as this includes “vehicle structural forces…on a real autonomous vehicle”
for the scene: see col. 4, lines 35-40 “For such sim-based testing, the testing system can create a simulated environment in which a simulated autonomous vehicle operates ( e.g., as controlled by the autonomous vehicle computing system).” [i.e. the scene] wherein col. 5 lines 20-30 clarify “The testing environment can include travel ways ( e.g., roads, intersections, roundabouts, etc.) for the autonomous vehicle to travel.”)

Regarding Claim 5
Walther, in view of Subramaniyan, teaches: 
	The method of claim 1, wherein the plurality of values is a first plurality of values, the simulation engine container instances are a first plurality of simulation engine container instances, and the simulations are a first plurality of simulations, and the method further comprises: (First, see Subramaniyan as cited above including ¶ 51 for the usage of containers, then see Walther, as cited above, e.g. figures 4-5 – there are multiple pluralities of values as there are multiple pluralities of “test variations” wherein these pluralities of “test variations” are for multiple pluralities of “scenarios”)
	grouping the first plurality of values into two or more clusters according to whether each of the first plurality of simulations passed or failed the pass/fail condition; (Walther, see figures 5-6 – for example, figure 6 shows that some of the tests were grouped into “FAILED” tests, and others are grouped into “PASS” tests,  e.g. “Moreover, the user interface 600 can present the testing progress associated with a testing scenario ( e.g., percentage decrease in the number of tests failed, percentage increase in the number of tests passed, etc.).” (col. 23, lines 40-55))
	selecting a second plurality of values according to the clusters; (Walther, col. 3, lines 50-65 “The testing system can associate data indicative of the test to a corresponding testing scenario as well as the autonomous vehicle capabilities being tested and store such data in a searchable database. In this way, the testing system and/or a subsequent user can more readily determine performance progress, as well as search, retrieve, review, and/or re-run the tests to verify autonomy software (e.g., newer versions of the software) without having to fully re-create new tests. This can save a significant amount of the computational resources (e.g., processing, memory, bandwidth, etc.) utilized by the testing system.” and see col. 10 lines 45-65 “Moreover, the testing system and/or a user can more readily understand which tests/testing scenarios have been performed as well as these corresponding performance ( e.g., via automatic determination of a performance metric). This can allow the testing system to recognize which tests to re-run and/or to modify, without the need for full test re-creation...” – in other words, the system provides the results grouped as pass/fail to the user, and the user then may repeat/”re-run the tests” based on the results wherein the “system” recognizes “which tests to re-run”)
	creating a second plurality of simulation engine container instances comprising a respective container instance of the simulation engine for each of the second plurality of values, each container instance in the second plurality of container instances linked to a respective system under test container; - 41 -Attorney Docket No. 184188.010300 performing, with the second plurality of simulation container instances, a second plurality of simulations comprising a respective simulation for each of the second plurality of values; determining, for each of the second plurality of respective simulations, whether the simulation passed or failed the pass/fail condition; 	and outputting, to the user, a result of the second plurality of respective simulations.  (Walther, in view of Subramaniyan as cited above for claim 1 and for when tests are “re-run” and/or run after being modified  (Walther, col. 3, lines 50-65 and col. 10 lines 45-65)
  
Regarding Claim 6
Walther, in view of Subramaniyan, teaches: 
	The method of claim 1, further comprising:
	designating a body of the autonomous vehicle; (Walther, col. 4, lines 60-68 teaches that the user input configures the scenario to designate “a type of the simulated autonomous vehicle ( e.g., sedan, sport utility, etc.); a geometry of the simulated autonomous vehicle (e.g., shape, size etc.);”
	designating performance characteristics of the autonomous vehicle; (Walther, col. 9 lines 25-55: “In some implementations, the testing system can be configured to determine a performance metric associated with the autonomous vehicle computing system…For example, the performance metric can be indicative of the performance of the autonomous vehicle computing system ( e.g., the software version being tested) for a test and/or testing scenario…”)
	designating a sensor arrangement of the autonomous vehicle; (Walther, col. 15 lines 30-40 “The simulation system 102 can include a sensor data renderer 112 that is configured to render simulated sensor data associated with the simulated testing environment. This can include, for example, simulated image data, Light Detection and Ranging (LIDAR) data, Radio Detection and Ranging (RADAR) data, and/or other types of data.” – i.e. the system configures/designates a sensor arrangement of the types of sensors being simulated for the AV)
	and designating a control logic for the autonomous vehicle; (Walther, see col. 19 lines 5-15 “Additionally, or alternatively, this can include a scenario in which the operating mode of the autonomous vehicle was adjusted from a fully autonomous operating mode to another operating mode (e.g., semi-autonomous operating mode, manual operating mode, etc.) to allow a 10 human operator to, at least partially, control the autonomous vehicle” which is an example of a designation of a control logic; for a second example see col. 3, lines 10-20: “To
do so, the autonomous vehicle can include an autonomous vehicle computing system containing an autonomy software stack [example of a designated control logic]. The autonomy software stack can enable the autonomous vehicle to perceive object(s) within its surrounding environment, predict the motion of those objects, and plan the motion of the autonomous vehicle, accordingly. To help
improve system functionality and software capabilities, the autonomous vehicle computing system can be tested”	)
	wherein each system under test container instance and the associated simulation engine container instance collectively comprise the body, the performance characteristics, the sensor arrangement, and the control logic. (First, see Subramaniyan as cited above including ¶ 51 for the usage of containers, then see Walther as cited above including  col. 15, lines 15-25 “…In a full simulation testing, the autonomous vehicle computing system 104 can be configured to control a simulated autonomous vehicle within the [created] simulated testing environment…” – e.g. “In another example, in the event that the testing environment includes a traffic-dense highway with objects (e.g., simulated vehicles) at various slow speeds and stopped positions, the testing system 100 can determine that the test 106 is evaluating the autonomous 5 vehicle's ability to handle stop-and-go traffic (and/or any other interdependent capabilities).” (Walther, col. 18, ¶ 1)

Regarding Claim 7
Walther, in view of Subramaniyan teaches: 
	The method of claim 1, further comprising:
	designating a roadway; (Walther, col. 5, lines 25-30 “The testing environment can include travel ways ( e.g., roads, intersections, roundabouts, etc.) for the autonomous vehicle to travel” and also see the citations above – this is part of the “testing environment” i.e. col. 6 lines 30-35 “The testing scenario can indicate one or more testing parameters of a test such as, for example: the type of  geographic area represented in the testing environment ( e.g., intersection, highway, cul-de-sac, dead end, etc.),”
	determining one or more environmental conditions; (Walther, as cited above, also see col. 6 lines 30-65, e.g. “features of the geography area”, “weather condition(s), and/or other parameters” – see col. 4 line 35 to col 6 line 15 for a more complete listing which includes various examples of this)
	and determining one or more traffic vehicles; (Walther, as cited above – this is part of the simulated “objects” in figure 1 and the accompanying description, and see col. 4 as cited above “a type of each simulated object (e.g., vehicle, 55 bicycle, pedestrian, etc.); a geometry of each simulated object (e.g., shape, size etc.); the motion of the simulated object(s), if any (e.g., an assigned motion trajectory for an  actor object, a designation as a static object, etc.); one or more operating conditions of each simulated object (e.g., 60 correct turn signal usage vs. no turn signal usage, functional brake lights vs. one or more brake lights that are nonfunctional, etc.);”
	wherein each simulation engine container instance comprises the roadway, the one or more environmental conditions, and the one or more traffic vehicles. (First, see Subramaniyan as cited above including ¶ 51 for the usage of containers, then see Walther, as cited above -  e.g. Walther, col. 18, ¶ 1 “In another example, in the event that the testing environment includes a traffic-dense highway with objects (e.g., simulated vehicles) at various slow speeds and stopped positions, the testing system 100 can determine that the test 106 is evaluating the autonomous 5 vehicle's ability to handle stop-and-go traffic (and/or any other interdependent capabilities).” 

Regarding Claim 8
Walther teaches: 
	The method of claim 1, wherein outputting, to the user, a result of the respective simulations comprises outputting one or more of:
	- 42 -Attorney Docket No. 184188.010300 a 4D visualization of the autonomous vehicle in at least one of the simulations; (The claim recites “one or more”, as such this is not required)
	sensor data playback in at least one of the simulations; (Walther, col. 26, lines 10-25: “At (716), the method 700 includes obtaining a query indicative of the test, the autonomous vehicle capabilities, and/or the testing scenario. For instance, the testing system 100 can obtain a query indicative of at least one of the test 106, the testing scenario 124, or at least one of the one or more autonomous vehicle capabilities 116. In some implementations, the query can be indicative of the test result data 132 and/or one or more labels 130. In response, the testing 20 system 100 can search the accessible memory 128 based at least in part on the query. The testing system 100 can providing for display via one or more display devices 120, a user interface indicative of at least one of the test 106, the testing scenario 124, the one or more autonomous vehicle 25 capabilities 116, the test result data, or the one or more labels 130, at (718).” –wherein col. 20, lines 60-65 clarifies: “By way of example, the testing system
100 can obtain data indicative of the test 106 ( e.g., driving logs, simulated sensor data, data indicative of a testing 65 environment, data indicative of associated test parameters, etc.).” – i.e. Walther outputs/displays data “indicative of…the test” wherein such data includes the “simulated sensor data”
	a log file display of one or more of the simulations; (Walther, see figures 4-6 for examples of log file displays, e.g. see col. 23, lines 30-45: “In some implementations, the testing system 100 can provide for display the test result data 132 via a user interface of a display device 120…The user interface 600 can present a visual representation of the test result data 132. For example, the user interface 600 can present a visual representation of a 40 performance metric 602 associated with one or more tests and/or testing scenarios. Moreover, the user interface 600 can present the testing progress associated with a testing scenario ( e.g., percentage decrease in the number of tests failed, percentage increase in the number of tests passed, etc.). The test result data 132 can be filtered and/or searched via the user interface 600.” )
	a code trace in the system under test in at least one of the simulations; (Walther, col. 4, lines 25-30 “The sensor data acquired by the autonomous vehicle in this situation can then be used as an input into an autonomous vehicle computing system in an offline test to examine the autonomy system software (e.g., in order to develop software capable of handling the left turn).” and Walther col. 5 lines 5- 15 “The autonomous vehicle computing system can be configured to control a simulated autonomous vehicle within a simulated environment and provide, to the testing system, feedback data indicative of the operations of the autonomous vehicle computing system (e.g., data indicative of the operations of the autonomy software stack as the simulation runs [example of a code trace of the system under test]),”,
to clarify on how this data would have been used, see col. 10 lines 1- 5 “Moreover, the testing system can enable the user to modify and/or re-run the test (e.g., to test a newer software version) by providing user input to the user interface” and see col. 10, lines 55-65 “Additionally, as described herein, the systems and methods allow for easier tracking of software development progress.”) 
	or whether each of the simulations passed or failed the pass/fail condition. (Walther, figures 5-6 show that the system outputs a visual indication of “pass”/”fail” for the simulations in a variety of ways) 

Regarding Claim 9
Claim 9 is rejected under a similar rationale as claim 1, wherein Walther teaches: 
	A system for performing an electronic simulation of an autonomous vehicle, the system comprising: a processor; and a non-volatile computer-readable memory storing instructions that, when executed by the processor, cause the processor to:(Walther, abstract, teaches a system for “autonomous vehicle testing” wherein figure 1 shows that this includes a “simulation system” and further see col. 3, lines 20-30 which clarifies “The systems and methods of the present disclosure provide improved systems and methods for managing and implementing these autonomous vehicle tests. For instance, a user can configure a test by creating a testing environment (e.g., simulated environment, test track environment, etc.) in which an autonomous vehicle ( e.g., simulated vehicle, real vehicle, etc.) will operate in accordance with the autonomous vehicle computing system.”
As to the processor and memory – see Walther figure 8, as described in col. 26-27 wherein “The computing device(s) 801 of the testing computing system 100 can include processor(s) 802 and a memory 804.”)

Regarding Claim 10.
Claim 10 is rejected under a similar rationale as claim 2.

Regarding Claim 13.
Claim 13 is rejected under a similar rationale as claim 5.

Regarding Claim 14.
Claim 14 is rejected under a similar rationale as claim 6.

Regarding Claim 15.
Claim 15 is rejected under a similar rationale as claim 7.

Regarding Claim 16.
Claim 16 is rejected under a similar rationale as claim 8.

Regarding Claim 17.
Walther teaches:
	The system of claim 9, wherein the system under test is remote from the processor and the memory, and receiving the system under test from the user comprises receiving a link to the system under test. (Walther, figure 8 as described in col. 26, line 30 to col. 27, line 40: “FIG. 8 depicts an example system 800 according to example embodiments of the present disclosure. The example system 800 illustrated in FIG. 8 is provided as an example only… The example system 800 include the testing computing system 100 and the autonomous vehicle computing system 104 that can be communicatively coupled to one another over one or more 40 network(s) 810… The computing device(s) 801 of the testing computing system 100 can include processor(s) 802 and a memory 804… The autonomous vehicle computing system 104 can include one or more computing device(s) 821. The computing device(s) 821 can include one or more processors 822 and a memory 824.” 
	As to receiving a link to the system under test, see Walther, col. 7 – col. 8, the paragraph split between the columns: “The testing system can associate data indicative of the test with data indicative of the one or more autonomous vehicle capabilities that are tested by the test and data indicative of the testing scenario. For instance, the testing system can associate these data sets to create an associated data structure that includes the data linked together and/or organized by references (e.g., links, pointers, tags, etc.). This can be done, for example, in response to user input selecting a testing scenario and one or more autonomous vehicle capabilities as being associated with the test [example of being received in response to user input]… The testing system can associate this test with the autonomous vehicle capability of "performing a left turn" and a testing scenario of "four-way intersection, with two moving objects," such that data 20 indicative of the test is linked to (and/or otherwise associated with) data indicative of the autonomous vehicle capability [the system under test] and data indicative of the testing scenario” )

Regarding Claim 18.
Claim 18 is rejected under a similar rationale as claim 1, wherein Walther, in view of Subramaniyan, teaches: 
Docket: FORT P1885 	(v) grouping the first plurality of values into two or more clusters according to respective outcomes of the first plurality of simulations; (Walther, see figures 5-6 – the scenarios/variations [including the values for these scenarios/variations] are grouped into clusters of “pass” and “fail”, e.g. “View” by “passing rate” [the passed tests are group],  e.g. “Moreover, the user interface 600 can present the testing progress associated with a testing scenario ( e.g., percentage decrease in the number of tests failed, percentage increase in the number of tests passed, etc.).” (col. 23, lines 40-55) – to clarify on the BRI, see ¶ 89 in the instant specification)
	determining a further plurality of values of the variable parameter according to the clusters; (Walther, col. 3, lines 50-65 “The testing system can associate data indicative of the test to a corresponding testing scenario as well as the autonomous vehicle capabilities being tested and store such data in a searchable database. In this way, the testing system and/or a subsequent user can more readily determine performance progress, as well as search, retrieve, review, and/or re-run the tests to verify autonomy software (e.g., newer versions of the software) without having to fully re-create new tests. This can save a significant amount of the computational resources (e.g., processing, memory, bandwidth, etc.) utilized by the testing system.” and see col. 10 lines 45-65 “Moreover, the testing system and/or a user can more readily understand which tests/testing scenarios have been performed as well as these corresponding performance ( e.g., via automatic determination of a performance metric). This can allow the testing system to recognize which tests to re-run and/or to modify, without the need for full test re-creation...” – in other words, the system provides the results grouped as pass/fail to the user, and the user then may repeat/”re-run the tests” based on the results wherein the “system” recognizes “which tests to re-run”)
	creating a respective system under test container instance for each of the further plurality of values based on the received system under test;  creating a respective container instance of a simulation engine for each of the further plurality of values, each simulation engine container instance for each of the further plurality of values being linked to a respective system under test container instance for each of the further plurality of values; performing, with the simulation container instances for each of the further plurality of values, a further plurality of simulations, the further plurality of simulations comprising a respective simulation for each of the further plurality of values; (Walther, in view of Subramaniyan as cited above for claim 1 and for when tests are “re-run” and/or run after being modified  (Walther, col. 3, lines 50-65 and col. 10 lines 45-65)
	 grouping the further plurality of values into the clusters according to respective outcomes of the further plurality of simulations; and outputting a result of the first plurality of simulations and further plurality of simulations to the user. (Walther, in view of Subramaniyan as cited above for claim 1 and for when tests are “re-run” and/or run after being modified  (Walther, col. 3, lines 50-65 and col. 10 lines 45-65, and see figures 5-6 – the scenarios/variations [including the values for these scenarios/variations] are grouped into clusters of “pass” and “fail”, e.g. “View” by “passing rate” [the passed tests are group],  e.g. “Moreover, the user interface 600 can present the testing progress associated with a testing scenario ( e.g., percentage decrease in the number of tests failed, percentage increase in the number of tests passed [i.e. the output is grouped, including for tests that are re-run/run after being modified], etc.).” (col. 23, lines 40-55))

Regarding Claim 19.
Walther teaches: 
	The method of claim 18, further comprising repeating determining a further plurality of values of the variable parameter, performing a further plurality of simulations, and grouping the further plurality of values into the clusters , until a distance between successive pluralities of values falls below a predetermined threshold or until a predetermined number of repetitions has been performed.   (For claim interpretation – this claim recites an “or”, i.e. it only requires “repeating...until a predetermined number of repetitions has been performed”– see Walther col. 3, lines 50-65, see col 10, lines 45-65 as cited above – the system “re-runs” [i.e. repeats] the simulation process – and then see col. 24 lines 1-20 “Moreover, the testing system 100 can enable a user 108 to modify (e.g., the testing environment) and/or re-run the test 106 ( e.g., to test a newer software version) by providing user input to the user interface. The testing system 100 can execute/re-execute a test 106 based at least in part on the user input....”In some implementations, the testing system 100 can automatically execute a test 106 based on a schedule, the performance of the autonomous vehicle computing system 104, and/or other factors. For example, the testing system 100 can determine whether certain test(s) 106 and/or testing scenario(s) 124 have not been run, are lacking test result data, and/or lack sufficient performance. The testing system 100 can initiate one or more tests based on such determinations.”, i.e. the system predetermines [as in determines before repeating the simulations] a number of the tests/scenarios to re-run [e.g. “lacing test result data”, “lack sufficient performance”] and then performs those simulations/repeats the steps until all of these conditions are met, in addition – this may also be “based at least in part on the user input”, e.g. the user may repeat the simulations until all of the tests pass, etc.)

Regarding Claim 20.
Walther teaches: 
	The method of claim 18, wherein determining a further plurality of values of the variable parameter according to the clusters comprises selecting values of the variable parameter that are between two of the clusters. (Walther - see col. 24 lines 1-20 “Moreover, the testing system 100 can enable a user 108 to modify (e.g., the testing environment) and/or re-run the test 106 ( e.g., to test a newer software version) by providing user input to the user interface. The testing system 100 can execute/re-execute a test 106 based at least in part on the user input....”In some implementations, the testing system 100 can automatically execute a test 106 based on a schedule, the performance of the autonomous vehicle computing system 104, and/or other factors. For example, the testing system 100 can determine whether certain test(s) 106 and/or testing scenario(s) 124 have not been run, are lacking test result data, [examples of tests between the clusters/groups that have passed and failed, as such these are selected to run/re-run] and/or lack sufficient performance. The testing system 100 can initiate one or more tests based on such determinations.”)

Claim(s) 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Walther et al., US 10,599,546 in view of Subramaniyan et al., US 2018/0121183 and in further view of Heit et al., US 2019/0155291

Regarding Claim 3
Walther, as modified above by Subramaniyan, does not explicitly teach:
The method of claim 2, wherein the variable parameter comprises:
a latency of the sensor;
	an environmental error respective of the sensor;
	a hardware error respective of the sensor;
	a hardware setting of the sensor;
	a position-based or arrangement-based error of the sensor;
	or a firmware setting of the sensor. 

Heit teaches: 
	The method of claim 2, wherein the variable parameter comprises: (Heit, see the abstract – this is a system for simulating an AV based on “scenario parameters” similar to Walther, e.g. see figure 1 and see figure 2-3A, also see figure 4A)
	a latency of the sensor; (Heit, see ¶ 17 – this varies the values of the variable parameters wherein the variables parameters include “parameters of the autonomous vehicle”, e.g. “sensor locations” – and then see ¶ 28 “It is understood that additional examples of vehicle parameters 114 may include: positions of the vehicle sensors' (e.g., vertical position of a LIDAR sensor relative to the top of the autonomous vehicle, horizontal position of cameras relative to either of the vehicle's sides, forward position of a radar sensor relative to the upper edge of the vehicle's windshield, etc.), configuration of vehicle's sensors ( e.g., frequency, wavelength, amplitude, operational bandwidth, etc.), sensor maintenance schedules (e.g., time since sensors were last cleaned, time since sensors were last calibrated, total time sensors have been in operation, etc.),...” wherein ¶ 31 teaches “It is understood that additional examples of performance metrics 112 may include one or more of: a length of a delay [example of latency] before the autonomous vehicle system senses an object within range of a specified sensor ( e.g., delay of 300 milliseconds for the vehicle to detect an object via LIDAR, delay of 800 milliseconds to detect an object via radar, etc. [example of the latency being a variable parameter]),...a distance between a specified sensor and an object at which the sensor can detect the object (e.g., a LIDAR sensor able to sense an object at distances of 200 meters or less, a radar sensor able to sense an object at distances of 500 meters or less, etc.),...receiving data and engaging one or more vehicle systems to react to the data ( e.g., 500 millisecond delay between detecting stopped traffic and engaging the vehicle's brakes, 950 millisecond delay between sensing rainfall and activating windshield wipers, etc.),”, also see ¶ 32 for more clarification and see ¶ 52 
	an environmental error respective of the sensor; (Heit, ¶ 30: “As another specific example, performance metrics 112 may describe a distance between the autonomous vehicle system's LIDAR sensors and an object at which the LIDAR sensors can detect the object, where the object is positioned in front of the autonomous vehicle system, and while the autonomous vehicle system moves at a speed of 65 MPH in heavy rainfall” which is an example of an environment error respective to a LIDAR sensor; in addition see ¶ 28 “ sensor maintenance schedules (e.g., time since sensors were last cleaned, time since sensors were last calibrated, total time sensors have been in operation, etc.)...” for other examples, e.g. if a sensor has not been cleaned for some time then the sensor would have been dirty)
	a hardware error respective of the sensor; (Heit, ¶ 17 and ¶ 28, and elsewhere as cited above teaches that a large variety of variable parameters are set for the sensors  - ¶ 7 teaches “Determining minimum performance scenarios in the manners described in this disclosure can reduce the amount of resources required to test an autonomously operating vehicle's reliability by triggering system faults before failures are observed in real-world operation.” – it would have been obvious that triggering system faults would have included triggering sensor hardware faults/errors)
	a hardware setting of the sensor;   (Heit, ¶ 28 as cited above for “configuration of vehicle's sensors ( e.g., frequency, wavelength, amplitude, operational bandwidth, etc.)”)
	a position-based or arrangement-based error of the sensor; (Heit, ¶ 17 and the other citations above, and see ¶ 19 “Vehicle performance can be evaluated, or quality of the autonomous vehicle system can be tested, by determining a performance metric for each scenario ( e.g., a quantitative indication of the performance of one or more aspects of the autonomous vehicle, such as the performance of vehicle sensors [example of error – as a skilled person would have inferred that a “quantitative indication” of the “performance of the …sensors” indicated the error due to the sensors], the performance of vehicle brakes, etc. in the various scenarios). Vehicle parameters can describe an autonomous vehicle system's configuration, including locations of sensors, vehicle dimensions, automated driving systems included in a vehicle, etc.” 
	or a firmware setting of the sensor. (The claim recites an “or”, as such this is not required)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Walther, as modified above by Subramaniyan, on a system for simulating AVs with the teachings from Heit on a system for simulating AVs similar to Walther wherein Heit has included a larger range of parameters for each “scenario” (see both Walther and Heit, they both call them “scenarios”). The motivation to combine would have been that “Determining minimum performance scenarios in the manners described in this disclosure can reduce the amount of resources required to test an autonomously operating vehicle's reliability by triggering system faults before failures are observed in real-world operation.” (Heit, ¶ 7)


Regarding Claim 11.
Claim 11 is rejected under a similar rationale as claim 3 above. 


Claim 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walther et al., US 10,599,546 in view of Subramaniyan et al., US 2018/0121183 and in further view of Zhao et al., “Accelerated Evaluation of Automated Vehicles”, University of Michigan, 2016, PhD Dissertation 

Regarding Claim 4
Walther, as modified above by Subramaniyan, does not explicitly teach:
	The method of claim 1, wherein determining a plurality of values of the variable parameter comprises:
	determining a value space for the variable parameter;
	and selecting the plurality of values randomly from within the value space. 

Zhao teaches:
	The method of claim 1, wherein determining a plurality of values of the variable parameter comprises: (Zhao, for relevance see the abstract – this is a system for AV evaluations using “simulations” – then see § 1.3 for the Literature Review - §1.3.1 teaches: “In a Test Matrix evaluation, a series of test scenarios are first defined. The vehicles then go through each test and are assessed objectively or subjectively” [e.g., Walther] wherein “Test Matrix scenarios can be implemented in field tests, Hardware-in-the-Loop (HIL) test, driving simulator test and computer simulation” (page 9, last paragraph) and see figure 1.5 for an example and see table 1.4 for a listing of projects in this field)
	determining a value space for the variable parameter; and selecting the plurality of values randomly from within the value space. (Zhao, § 1.3: “We divided the approaches into three categories: Test Matrix approach [e.g., Walther], Worst-Case Scenario evaluation, and Monte Carlo Simulations” and see § 1.3.3: “…A key benefit of this approach is that all the scenarios/models are extracted from naturalistic driving records and thus represent real-world driving scenarios..” – for clarification, see § 3.2.1 for a description of “Monte Carlo” wherein “Monte Carlo simulations [119] aim to generate unbiased statistical samples for a stochastic process. To analyze the Monte Carlo method, let us start by introducing some mathematical notations. Let Ω be the sample space for all possible events [example of a value space]... Let 𝒙 be a random vector describing the motions of surrounding HVs [wherein x is randomly selected within the sample space]… The Monte Carlo approach generates independent and identically distributed samples 𝒙𝟏,𝒙𝟐…,𝒙𝐧 of 𝒙,”, i.e. this randomly selects values from the samples space as the samples are selected from a “random vector” from the sample space – to clarify on the BRI, see ¶ 32 of the instant specification: “In other embodiments, the Director may select such values to be random within the range (e.g., according to a probability distribution)”) 
 also, see Zhao pages 15-16, including # 5 on page 16 – Zhao also uses “Monte Carlo” – to clarify on this, Zhao’s technique is to “skew” the PDFs that Monte Carlo sampling is using [i.e. skewing the value space] – this is noted as Zhao is improving the Monte Carlo sampling technique, and for claim interpretation both classical Monte Carlo and Zhao’s technique are encompassed by the present limitations)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Walther, as modified above by Subramaniyan, on a system for simulating AVs using “scenarios” such as ones defined by the user with the teachings from Zhao on using Monte Carlo for generating the “scenarios”. The motivation to combine would have been that “A key benefit of this approach is that all the scenarios/models are extracted from naturalistic driving records and thus represent real-world driving scenarios. Using simulations instead of field tests may reduce the evaluation cost” (Zhao, page 14, § 1.3.3 ¶ 2). In addition, see § 1.3.4 “The Monte Carlo Simulations build stochastic test models based on naturalistic driving databases. The Test Matrix and Worst-Case Scenario approach successfully reduce the time required significantly compared with the N-FOT approach. However, the test scores may not be directly related to the real world crash rate. The Monte Carlo simulations can be used to estimate safety benefit of AVs.”
In addition, the KSR rationale of obvious to try applies – there is a finite listing as shown in Zhao of techniques, e.g. see table 1.5 with “advantages” and “limitations” for each of these techniques – it would have been obvious to try using the Monte Carlo technique from this finite list. 

    PNG
    media_image1.png
    386
    933
    media_image1.png
    Greyscale


Regarding Claim 12.
Claim 12 is rejected under a similar rationale as claim 4 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kirchhof, Jörg Christian, et al. "Simulation as a service for cooperative vehicles." 2019 – see the abstract, see § III including figure 1; see § II including the last paragraph: “In this work, we elaborate such a symbiosis relying on sectoring combined with containerization of simulator modules. The result is easily hostable on any container based cloud service such as Amazon Web Services (AWS) or Microsoft Azure” and page 32
Silver, Andrew. "Software simplified." Nature 546.7656 (2017): 173-174. See page 173, col. 1, ¶ 1, see page 174 col. 1, ¶¶ 2-3; see col. 2, ¶ 1 and 3; see col. 3, ¶¶ 3-4, see the last paragraph: “In 5–10 years, Almeida predicts, scientists will no longer have to worry about downloading and configuring software; tools will simply be containerized. “It’s inevitable,” he says”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147